Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1070 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JERMAINE HUNTER #242663,

             Plaintiff,                             Hon. Paul L. Maloney

v.                                                  Case No. 1:17-cv-109

CARMEN PALMER, et al.,

            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Summary Judgment

(ECF No. 111), and Plaintiff’s Motion to Appoint a Video Forensic Expert (ECF No. 121).

Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that Plaintiff’s

Motion be denied, Defendants’ motion be granted, and this matter terminated.

                                   BACKGROUND

      Plaintiff initiated this action against seven individuals, including Robert

Bevington, Jimyll Jackson, and Carmen Palmer. In its April 6, 2017, screening opinion,

the Court described in detail the allegations advanced in Plaintiff’s complaint. (ECF

No. 5). Most of Plaintiff’s claims were dismissed on screening. (Id.). At this juncture,

the only claims remaining in this matter are retaliation claims against Defendants

Bevington, Jackson, and Palmer. With respect to these claims, Plaintiff alleges the

following.
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1071 Page 2 of 11



      On June 3, 2015, Defendant Bevington instructed Plaintiff to submit to a routine

pat-down search to be conducted by a Corrections Officer trainee, Zebediah DeMaeyer.

During the course of this pat-down search, DeMaeyer “deliberately and intentionally

cuff[ed] and caress[ed] Plaintiff’s testicles.” DeMaeyer then “cuff[ed] and caress[ed]”

Plaintiff’s buttocks “in a sexual manner.” Plaintiff immediately objected to DeMaeyer’s

conduct, but Bevington responded by instructing DeMaeyer to “finish the search.”

When DeMaeyer resumed his search, however, he again “cuff[ed] and caress[ed]”

Plaintiff’s buttocks and testicles.   Later than same day, Plaintiff filed a grievance

against Bevington and DeMaeyer alleging that they subjected him to a “sexually abusive

pat-down search.”    The official assigned to investigate the matter denied Plaintiff’s

grievance after reviewing video evidence of the encounter in question.

      On July 2, 2015, Defendants Palmer and Jackson charged Plaintiff with

Interference with the Administration of Rules. This misconduct charge was premised

on the conclusion that Plaintiff’s grievance charging Bevington and DeMaeyer with

sexual misconduct was unfounded and intentionally false.           Defendant Bevington

subsequently found Plaintiff guilty of this charge. This determination, however, was

subsequently reversed by another MDOC official. The actions by Palmer, Jackson, and

Bevington were motivated by their desire to retaliate against Plaintiff for having filed a

grievance against Bevington and DeMaeyer regarding the June 3, 2015, search.

Defendants Palmer, Jackson, and Bevington now move for summary judgment.

Plaintiff has responded to Defendants’ motion.


                                           -2-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1072 Page 3 of 11



                         SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).     A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.      Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

        While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.      Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

        Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility


                                              -3-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1073 Page 4 of 11



determinations.    Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.     Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.     Daniels, 396 F.3d at 735.

        While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a substantially higher hurdle.    Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).

Where the moving party has the burden, his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

emphasized that the party with the burden of proof must show the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful that

no reasonable jury would be free to disbelieve it.         Arnett, 281 F.3d at 561.      Thus,

summary judgment in favor of the party with the burden of persuasion is inappropriate

when the evidence is susceptible of different interpretations or inferences by the trier of

fact.   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).




                                            -4-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1074 Page 5 of 11



                                      ANALYSIS

I.    Plaintiff’s Motion for Video Forensic Expert

      As discussed in detail below, Defendants have supported their motion for

summary judgment with a video recording of the June 3, 2015, pat-down search of

Plaintiff conducted by Zebediah DeMaeyer. (ECF No. 112, Exhibit 2). In response to

Defendants’ motion, Plaintiff moves the Court to appoint a forensic expert “to help

interpret the authenticity of the video and the contents of the video that are unclear.”

Because Plaintiff’s motion was submitted simultaneously with his response to

Defendants’ motion and references such, the Court finds it appropriate to address

Plaintiff’s motion herein.

      In support of his motion, Plaintiff relies on Federal Rule of Evidence 706, which

governs the appointment of expert witnesses.      The decision to appoint an expert is

within the Court’s sound discretion and is informed by the observation that “such

appointments are rare, and are reserved to only those instances where expert testimony

is necessary to aid the court’s fact-finding.” Peterson v. Burris, 2017 WL 8289655 at *2

(6th Cir., Dec. 8, 2017) (citations omitted). Plaintiff advances two arguments in favor

of the appointment of an expert, neither of which is persuasive.

      First, Plaintiff argues that the video in question has been “altered, edited and/or

doctored.” (ECF No. 121 at PageID.946). Specifically, Plaintiff asserts that when he

was permitted to view the video he observed “jumping and fuzziness and/or motion blur

during. . .when the sexual assault occurred.” While the video may not be of the highest


                                           -5-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1075 Page 6 of 11



quality, a review of such reveals that this argument has no merit. The events recorded

by the video are easily discerned and there is no indication that the video has been

altered, edited, or otherwise compromised.         Defendants have submitted an affidavit

from an MDOC employee, Dale Bonn, who reviewed the video and concluded that it has

not been altered. (ECF No. 112 at PageID.852-54). Plaintiff could have explored this

issue during discovery, but either chose not to do so or failed to uncover evidence in

support of his position.      Plaintiff’s unfounded speculation is simply insufficient.

Accordingly, this argument is rejected.

         Next, Plaintiff argues that Defendants have failed to properly authenticate the

video.     Federal Rule of Evidence 901 addresses the proper authentication or

identification of evidence. The Rule requires the proponent of an item of evidence to

“produce evidence sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). Evidence can be properly authenticated in a variety

of ways, including testimony from a person with knowledge regarding the matter or

evidence regarding the “appearance, contents, substance. . .or other distinctive

characteristics of the item. . .” Fed. R. Evid. 901(b)(1), (4).

         In support of the admissibility of the video in question, Bevington and DeMaeyer

have both submitted affidavits. (ECF No. 112 at PageID.844-46, 848-50). Bevington

and DeMaeyer both assert that they have first-hand knowledge of the location where the

search in question occurred. Bevington and DeMaeyer both assert that they viewed the

video and that it fairly and accurately depicts the June 3, 2015, pat-down search of


                                             -6-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1076 Page 7 of 11



Plaintiff by DeMaeyer. Bevington and DeMaeyer both further assert that the prisoner

depicted in the video is, in fact, Plaintiff. (Id.). Dale Bonn also asserted in his affidavit

that video is routinely recorded of various locations throughout the facility, including the

location where the search in question occurred.         (ECF No. 112 at PageID.852-54).

Bonn further asserted that the video in question was recorded pursuant to this routine

practice and, moreover, that the video had not been altered. (Id.).

      Plaintiff argues that this evidence is insufficient to authenticate the video because

Defendants failed to present a Certificate of Authenticity from the “videographer”

establishing that the “camera functioned properly.”         (ECF No. 120 at PageID.930).

There is no evidence, however, that the video was recorded by a videographer. Instead,

given Bonn’s testimony, it appears that the video was recorded by a remotely controlled

camera, which records video continuously.          Likewise, there is no evidence that the

camera which recorded the video was not functioning properly. In fact, a review of the

video reveals that the camera was functioning properly. Plaintiff could have explored

these, and any other authentication issues, during discovery, but either chose not to do

so or failed to uncover evidence opposing authentication.            Plaintiff’s unfounded

speculations are insufficient to overcome the evidence submitted by Defendants.

Accordingly, the Court finds that the video in question has been properly authenticated

and can be considered by the Court when resolving Defendants’ motion for summary

judgment.




                                             -7-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1077 Page 8 of 11



II.   Defendants’ Motion for Summary Judgment

      As previously noted, the only claims remaining in this matter are Plaintiff’s

retaliation claims against Defendants Palmer, Bevington, and Jackson. To prevail on

his retaliation claims, Plaintiff must satisfy three elements: (1) he was engaged in

constitutionally protected conduct; (2) a defendant took adverse action against him

which would deter a person of ordinary firmness from continuing to engage in protected

conduct; and (3) the adverse action was motivated by Plaintiff’s protected conduct. See

Holzemer v. City of Memphis, 621 F.3d 512, 520 (6th Cir. 2010). Plaintiff’s retaliation

claims fail because he cannot demonstrate that he was engaged in protected conduct.

      Plaintiff, like every inmate, possesses the First Amendment right to file prison

grievances on his own behalf. See Maben v. Thelen, 887 F.3d 252, 264 (6th Cir. 2018).

This right, however, does not extend to the filing of “frivolous” grievances. Likewise,

“[a]busive or manipulative use of a grievance system” does not constitute protected

conduct. Ibid.

      As noted above, on June 3, 2015, Plaintiff filed a grievance alleging that Defendant

Bevington and Zebediah DeMaeyer sexually assaulted him. 1          MDOC policy clearly

provides that if a prisoner “intentionally” files a grievance that is determined to be



1
 The parties do not appear to have submitted a copy of this grievance, thus the precise
allegations Plaintiff advanced in this grievance are not clear. But, in both his verified
complaint and his affidavit in opposition to the present motion, Plaintiff repeatedly
describes the events of June 3, 2015, as constituting sexual assault. (ECF No. 1, 120).
Plaintiff further asserts that, in his grievance regarding this incident, he alleged that
Bevington and DeMaeyer both subjected him to sexual assault. (Id.).

                                           -8-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1078 Page 9 of 11



“unfounded” and which, if proven true, may have subjected another person to discipline

or corrective action, the prisoner may be charged with Interference with Administration

of Rules. Mich. Dep’t of Corr., Policy Directive 03.02.130 ¶ L (July 9, 2007).

      Plaintiff was charged with Interference with Administration of Rules based on a

determination that Plaintiff’s grievance was unfounded and intentionally false.

Defendants have submitted a copy of the video recording of the search giving rise to

Plaintiff’s grievance.   A review of this evidence reveals that Plaintiff’s grievance

charging Bevington and DeMaeyer with sexual assault was frivolous. Specifically, the

video reveals the following.

      Plaintiff approached Bevington and DeMaeyer.        After removing various items

from his pockets and displaying them for the officers, DeMaeyer then initiates his pat-

down search of Plaintiff. DeMaeyer begins by examining Plaintiff’s neck and collar area

before quickly conducting a pat-down of Plaintiff’s arms and chest area. Plaintiff then

appears to return several items to his jacket pockets. DeMaeyer then initiates a pat-

down search of Plaintiff’s legs.

      DeMaeyer searched each of Plaintiff’s legs separately. Specifically, DeMaeyer

approached Plaintiff from the rear and placed one hand on the inside of Plaintiff’s left

leg at the top of Plaintiff’s inseam while placing his other hand on the outside of

Plaintiff’s left leg. DeMaeyer then quickly moved his hands down Plaintiff’s left leg.

DeMaeyer then utilized the same procedure to search Plaintiff’s right leg. The search

of each of Plaintiff’s legs lasted less than two seconds each. This search was conducted


                                           -9-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1079 Page 10 of 11



 over Plaintiff’s pants and at no time did DeMaeyer hesitate or linger at the top of

 Plaintiff’s inseam or move his hands in any way that any reasonable person could deem

 inappropriate or sexually suggestive.

       Simply put, the allegations in Plaintiff’s grievance that DeMaeyer and Bevington

 sexually assaulted him during the course of this search is completely and utterly belied

 by the video evidence. No reasonable person could find otherwise. Because Plaintiff’s

 grievance was frivolous and/or an attempt to abuse or manipulate the grievance process,

 it does not constitute conduct protected by the First Amendment. See, e.g., Ziegler v.

 State of Michigan, 90 Fed. Appx. 808, 810 (6th Cir., Jan. 23, 2004) (grievance which

 challenged a “non-invasive pat-down search” of a prisoner was frivolous). 2

       Because the grievance in question – the response to which forms the basis for

 Plaintiff’s retaliation claims – does not constitute protected conduct, the undersigned

 recommends that Defendant Palmer, Bevington, and Jackson are all entitled to

 summary judgment as to Plaintiff’s retaliation claims.



 2
  The fact that Plaintiff was found not guilty of Interference with Administration of Rules
 does not alter the Court’s conclusion. Whether Plaintiff’s grievance was frivolous is a
 separate question from whether Plaintiff’s submission of such constituted a violation of
 MDOC rules. While these two concepts are not unrelated, there exists at least one
 significant distinction, namely that Interference with Administration of Rules contains
 a specific intent requirement that an assessment of frivolousness does not. Stated
 differently, a violation of Interference with Administration of Rules turns on the
 prisoner’s subjective intent whereas frivolousness of a grievance is concerned merely
 with the contents thereof. Moreover, Plaintiff has presented neither evidence nor
 authority that any findings and/or conclusions made with respect to the Interference
 with Administration of Rules charge precludes a finding by this Court that the grievance
 in question is frivolous.

                                            -10-
Case 1:17-cv-00109-PLM-PJG ECF No. 125 filed 11/26/19 PageID.1080 Page 11 of 11



                                    CONCLUSION

       For the reasons articulated herein, the undersigned recommends that Plaintiff’s

 Motion to Appoint a Video Forensic Expert, (ECF No. 121), be DENIED; Defendants’

 Motion for Summary Judgment, (ECF No. 111), be GRANTED; and this matter

 terminated.


 Date: November 22, 2019                      /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge


                                NOTICE TO PARITES

 ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of
 Court within fourteen (14) days of the date of service of this notice. 28 U.S.C.
  636(b)(1)(C). Failure to file objections within the specified time waives the right to
 appeal the District Court s order. See Thomas v. Arn, 474 U.S. 140 (1985); United
 States v. Walters, 638 F.2d 947 (6th Cir.1981).




                                          -11-
